Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 1 of 27 Page ID #:7048



    1   DEREK J. MEYER (CA Bar No. 278346)
    2   rmeyer@leonardmeyerllp.com
        JOHN G. BISBIKIS (admitted pro hac vice)
    3   jbisbikis@leonardmeyerllp.com
    4   LEONARDMEYER LLP
        10250 Constellation Blvd., 14th Floor
    5   Los Angeles, CA 90067
    6   Telephone: (310) 220-0331

    7   Attorneys for Counter-Plaintiffs
    8   Michael S. Berlin, M.D. and EyeLight, Inc.

    9                        UNITED STATES DISTRICT COURT
   10                      CENTRAL DISTRICT OF CALIFORNIA
   11                                  WESTERN DIVISION
   12   ELT SIGHT, INC. and ELLIOT             )    CASE NO. 2:19-cv-05545-JAK-RAO
        FRIEDMAN,                              )
   13
                                               )    HONORABLE JOHN A.
   14               Plaintiffs,                )    KRONSTADT
                                         vs.   )
   15
                                               )
   16   EYELIGHT, INC., and                    )    FIRST AMENDED
        MICHAEL S. BERLIN,                     )    COUNTERCLAIM
   17
                                               )
   18            Defendants.                   )
        ___________________________            )
   19
                                               )    JURY TRIAL DEMANDED
   20   MICHAEL S. BERLIN, M.D.;               )
        and EYELIGHT, INC., a                  )
   21
        California Corporation,                )
   22                                          )
                Counter-Plaintiffs,            )
   23
                                         vs.   )    Action Filed: June 25, 2019
   24                                          )    Trial Date: None
   25
        ELLIOT FRIEDMAN and ELT                )
        SIGHT, INC., a Delaware                )
   26   Corporation.                           )
   27
              Counter-Defendants.              )
        ____________________________           )
   28
                                                   -1-

                                      FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 2 of 27 Page ID #:7049



    1         Defendants/Counter-Plaintiffs Michael S. Berlin, M.D. (“Dr. Berlin”) and
    2   EyeLight, Inc. (“EyeLight”) (collectively, “Counter-Plaintiffs”), by and through
    3   their undersigned counsel, state as follows for their First Amended Counterclaim
    4   against Plaintiffs/Counter-Defendants Elliot Friedman (“Friedman”) and ELT Sight,
    5   Inc. (“ELT Sight”) (collectively, “Counter-Defendants”):
    6                                          PARTIES
    7         1.     Dr. Berlin is a citizen of the State of California, and resides in Los
    8   Angeles, California.
    9         2.     EyeLight is a California corporation, and its principal place of business
   10   is located in Los Angeles, California.

   11         3.     Friedman is a citizen and resident of the State of Florida.

   12         4.     ELT Sight is a Delaware corporation and, on information and belief, its

   13   principal place of business is Los Angeles, California.

   14
                                   JURISDICTION AND VENUE
              5.     This Court has subject matter jurisdiction over this action pursuant to
   15
        28 U.S.C. § 1331. This court has supplemental jurisdiction over the state law causes
   16
        of action pursuant to 28 U.S.C. § 1367(a) because they are sufficiently related to
   17
        claims in the action within such original jurisdiction that they form part of the same
   18
        case or controversy.
   19
              6.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
   20
        because a substantial part of the events giving rise to Counter-Plaintiffs’ claims have
   21
        occurred, are occurring or will occur in this judicial district.
   22
              7.     This Court has personal jurisdiction over Friedman and ELT Sight by
   23
        virtue of, among other things, their commission of tortious acts within the State of
   24
        California in this District, their transaction of business within the State of California
   25
        in this District and, with respect to ELT Sight, its principal place of business in Los
   26
        Angeles, California. In addition, Friedman and ELT Sight commenced this action in
   27
        this District and consented to the jurisdiction of this Court.
   28
                                                   -2-

                                     FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 3 of 27 Page ID #:7050



    1                                          BACKGROUND
    2         A.     Glaucoma
    3         8.     Glaucoma is a group of eye diseases in which damage to the optic
    4   nerve causes irreversible, permanent vision loss. Globally, glaucoma affects more
    5   than 60.5 million people currently and is projected to effect nearly 80 million people
    6   by 2020. An estimated 3-6 million people in the United States have glaucoma or
    7   ocular hypertension. Due to the aging of the “Baby Boomer” generation, this
    8   number is expected to increase substantially.
    9         9.     Open-angle glaucoma is the most common form of glaucoma and the
   10   second leading cause of blindness.

   11         10.    Risk factors for glaucoma include increased pressure in the eye which

   12   can cause optic nerve damage. The goal of glaucoma treatments is to decrease eye

   13   pressure.

   14
              11.    Surgical treatment of glaucoma often involves making a new
        opening(s) in a part of the eye called the trabecular meshwork.          Creating an
   15
        opening(s) in this meshwork enables improved egress of fluid from the eye and
   16
        lowers intraocular pressure (“IOP”).
   17
              12.    Elevated IOP is the primary treatable risk factor for open-angle
   18
        glaucoma.     Elevated IOP damages the optic nerve irreversibly and causes
   19
        progressive and permanent vision loss.
   20
              13.    Current glaucoma treatment options are costly and inadequate. For
   21
        example, current treatment with medications is both expensive and often ineffective
   22
        due to lack of ongoing use compliance and adherence. Current office-based laser
   23
        treatments have diminished effectiveness over time and cause thermal damage to the
   24
        eye. Invasive surgery, called trabeculectomy, in which large surgical openings are
   25
        created through the full thickness of the eye, can cause damage to eye, lifestyle
   26
        limitations and also often require ongoing drug compliance.
   27

   28
                                                 -3-

                                    FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 4 of 27 Page ID #:7051



    1            14.   The largest future growth market in glaucoma        is in a treatment
    2   segment called Minimally Invasive Glaucoma Surgery (“MIGS”).
    3            B.    Excimer Laser Trabeculostomy
    4            15.   Excimer Laser Trabeculostomy (“ELT”) is a clinically proven,
    5   minimally invasive, long-lasting MIGS procedure for the treatment of open-angle
    6   glaucoma.
    7            16.   ELT involves placing a small fiberoptic probe in contact with the
    8   trabecular meshwork in the eye to deliver non-thermal excimer laser pulses. These
    9   laser pulses create a channel to allow for drainage of the eye’s aqueous fluid,
   10   thereby lowering IOP without damaging the outer wall of the eye. ELT has been

   11   called     “LASIK” of the trabecular meshwork because the excimer lasers used for

   12   both ELT and LASIK remove tissue by converting the tissues into gas without

   13   causing scarring or provoking healing such that the pathways/channels remain open

   14
        to relieve elevated IOP on an on-going basis.
                 17.   Alternatives to creating such drainage channels with ELT are the use of
   15
        stent implants. The current market-leading MIGS procedure is the implantation of
   16
        tiny stents into the eye. Stent implants present significant safety issues, including
   17
        stent clogging over time, inadvertent movement of the stents within the eye, and
   18
        trauma associated with their insertion. ELT, being laser-based with no stents,
   19
        eliminates these issues and thereby beneficially enables long-term, IOP reduction
   20
        without stent implants.
   21
                 18.   The ELT procedure takes less time, requires fewer patient follow-up
   22
        visits, and has a more predictable long-term reduction in IOP than current full
   23
        thickness hole-based trabeculectomy procedures. The recovery time for ELT is one
   24
        to two weeks, compared with up to ten weeks for other surgical treatment options.
   25
                 19.   The ELT technology pioneered by Dr. Berlin has been approved for use
   26
        in Europe under CE mark for over ten years. The CE mark is a legal requirement to
   27
        place a device on the market in the EU.
   28
                                                  -4-

                                     FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 5 of 27 Page ID #:7052



    1         20.      ELT has been performed on over 5,000 patients in Europe.
    2         21.      The MIGS business in the United States is anticipated to grow
    3   substantially.
    4         C.       Dr. Michael Berlin and EyeLight, Inc.
    5         22.      Dr. Berlin is a board-certified ophthalmologist specializing in laser
    6   surgery and in the research and treatment of glaucoma. He is founder and director
    7   of the Glaucoma Institute of Beverly Hills, as well as a professor of clinical
    8   ophthalmology at the UCLA Jules Stein Eye Institute.
    9         23.      Dr. Berlin invented and has been instrumental in developing the ELT
   10   procedure, technology and public and professional awareness. For several decades

   11   he has been introducing ELT to European ophthalmic surgical specialists who have

   12   been performing this procedure there. In many cases, he has personally trained these

   13   surgeons in how to use the excimer laser and in how to perform the ELT procedure.

   14
        In addition, he has been subsequently collecting and analyzing data from them
        regarding their patients’ outcomes.
   15
              24.      Dr. Berlin has held, and still holds, numerous patents and patents
   16
        pending related to the ELT procedure and associated equipment and devices. He
   17
        also invented intraocular stent devices used in the treatment of glaucoma, for which
   18
        he was also granted numerous patents.
   19
              25.      Dr. Berlin’s portfolio of patents includes patents for the method and
   20
        equipment currently used to perform ELT, which is referred to as “Generation 1”.
   21
        To date, with the Generation 1 concepts and devices, the ELT procedure has proven
   22
        to be safe and effective but has been adopted into practice by a relatively small
   23
        number of elite specialists in Europe.
   24
              26.      Dr. Berlin also holds patents, has patents pending and has filed
   25
        provisional patents for what is referred to as “Generations 2 and 3” ELT procedures
   26
        and devices.
   27

   28
                                                 -5-

                                     FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 6 of 27 Page ID #:7053



    1         27.   Generations 2 and 3 ELT add guidance systems and robotics involving
    2   optical based guidance (Gen 2, 2D) and Optical Coherence Tomography (“OCT”)
    3   based guidance (Gen 3, 3D) technology which enables automation. These guidance
    4   systems will make it easier to position the probe in the eye and better control the
    5   laser penetration of the trabecular meshwork, which will enable safe and consistent
    6   outcomes by a significantly greater number of ophthalmic surgeons rather than only
    7   by elite specialists. The Generations 2 and 3 technologies will dramatically expand
    8   the market size for ELT.
    9         28.   EyeLight is the business entity that Dr. Berlin founded in 2004 to
   10   commercialize the ELT procedure and related technological innovations.

   11         29.   EyeLight, as a pioneer in innovative ophthalmic technologies, has a

   12   pipeline of additional technologies to further improve and standardize MIGS surgery

   13   and other glaucoma diagnostic and surgical technologies.

   14
              30.   EyeLight’s path to commercialization depends in part on obtaining U.S.
        FDA approval which requires conducting clinical trials of Generation 1 ELT in the
   15
        U.S. Dr. Berlin and EyeLight have developed a confidential strategy to obtain Gen
   16
        1 FDA approval including confidential information regarding such clinical trials and
   17
        subsequent FDA regulatory pathways for Gens 2 and 3.
   18
              D.    MLase
   19
              31.   MLase, AG (“MLase”) is a German company that manufactures an
   20
        excimer laser used to perform Gen 1 ELT surgery in Europe.
   21
              32.   Prior to 2018, and given that patents are held by Dr. Berlin in the
   22
        United States, MLase had confined its business to Europe.
   23
              33.   Prior to 2018, in order to move forward with EyeLight’s plans in the
   24
        U.S. and Canada, Dr. Berlin and EyeLight sought rights to purchase MLase’s ELT
   25
        related products and/or to acquire MLase’s ELT related business.
   26

   27

   28
                                                -6-

                                   FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 7 of 27 Page ID #:7054



    1         E.       Competitively Sensitive Information
    2         34.      By virtue of Dr. Berlin’s experience and work in both the MIGS space
    3   and especially in the development of ELT, Dr. Berlin and EyeLight possess
    4   competitively sensitive information, including information of a confidential,
    5   proprietary or trade secret nature, which they developed at great expense over many
    6   years and which derives economic value by not being generally known to
    7   competitors and others who could benefit from its use or disclosure.
    8         35.      This includes, without limitation:
    9               a. Decades of individualized ELT patient surgical monitoring, procedure
   10                  reviews and the collection of patient related data reflecting detailed

   11                  analyses of the technique and the long-term efficacy of the procedure;

   12               b. Information as to the identities of EyeLight’s clinical physician

   13                  researchers and scientific advisors;

   14
                    c. Information on the proper clinical and surgical protocols and
                       techniques for use of the excimer laser;
   15
                    d. EyeLight’s business models, financial projections, and pricing;
   16
                    e. EyeLight’s and Dr. Berlin’s patent strategies and other intellectual
   17
                       property strategies;
   18
                    f. EyeLight’s clinical and regulatory strategies, including strategies for
   19
                       approvals by the U.S. Food and Drug Administration and also clinical
   20
                       and regulatory strategies for ex-USA approvals and use;
   21
                    g. EyeLight’s plans to obtain Generation 1 and Generations 2 & 3 laser
   22
                       systems and disposables, including competitively sensitive analyses of
   23
                       different options, associated costs and timelines, and how these would
   24
                       impact its ability to compete - including, as is discussed below,
   25
                       analyses related specifically to MLase; and
   26
                    h. Communications and analyses regarding how the foregoing factors
   27
                       impact EyeLight’s ability to compete and gain first entry in the U.S.
   28
                                                   -7-

                                      FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 8 of 27 Page ID #:7055



    1                market, including, as is discussed below, competitive strategic analyses
    2                specifically related to MLase.
    3         36.    Counter-Plaintiffs have used various methods to safeguard the
    4   confidentiality of their information, including: limiting disclosure of certain
    5   information to parties who have agreed to maintain its confidentiality, including the
    6   use of confidentiality or non-disclosure agreements in many cases; labeling certain
    7   information as confidential; having employees agree to confidentiality policies and
    8   procedures; and storing certain information in a secure information technology
    9   environment.
   10         F.     Elliot Friedman

   11         37.    Elliot Friedman is a consultant who claims to specialize in

   12   commercializing medical device innovations.

   13         38.    Dr. Berlin met Friedman in the Summer of 2017.

   14
              39.    At the time he met Berlin in 2017, Friedman held himself out as
        chairman of Qi Jian Funds, LTD. (“Qi Jian Funds”).
   15
              40.    According to Friedman, Qi Jian Funds invested in health science
   16
        companies that emerge from Southern California universities and health centers. He
   17
        further claimed that he and Qi Jian Funds had performed work to commercialize
   18
        transformational medical technologies.
   19
              41.    According to Friedman, the areas of business with which he had
   20
        experience included developing and revising protocols, packaging research data,
   21
        patents, securing support from major hospitals and world leading Principal
   22
        Investigators, financing, and working with market leaders.
   23
              42.    Friedman represented to Dr. Berlin that he could enable EyeLight to
   24
        grow, attract investors, and position the company for a sale.
   25
              43.    Prior to working with Dr. Berlin and EyeLight, Friedman had never
   26
        worked in any aspect of ophthalmology.
   27

   28
                                                 -8-

                                    FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 9 of 27 Page ID #:7056



    1         44.     Prior to working with Dr. Berlin and EyeLight, Friedman had no
    2   professional experience involving glaucoma-related devices.
    3         45.    Prior to working with Dr. Berlin and EyeLight, Friedman had no
    4   professional experience involving glaucoma-related business matters.
    5         46.    Prior to working with Dr. Berlin and EyeLight, Friedman had no
    6   professional experience involving glaucoma.
    7         47.    Prior to working with Dr. Berlin and EyeLight, Friedman had never
    8   worked in the MIGS space.
    9         48.    Prior to working with Dr. Berlin and EyeLight, Friedman had never
   10   worked in the ELT industry.

   11         49.    Prior to working with Dr. Berlin and EyeLight, Friedman was not

   12   aware of MLase.

   13         G.     Confidentiality Agreement

   14
              50.    Dr. Berlin and EyeLight provided Friedman with a confidentiality
        agreement. Friedman signed this confidentiality agreement on behalf of himself and
   15
        Qi Jian Funds on August 30, 2017 (“Confidentiality Agreement”).
   16
              51.    A true and correct copy of the Confidentiality Agreement is found at
   17
        Dkt. 34-1 and incorporated by reference herein.
   18
              52.    Only much later did Friedman admit that “Qi Jian Funds, LTD.” was
   19
        never formed as a business entity.
   20
              53.    In general, pursuant to the Confidentiality Agreement, Friedman and Qi
   21
        Jian Funds agreed to, among other things, hold Dr. Berlin and EyeLight’s
   22
        confidential and proprietary information in strict confidence and to not use or
   23
        disclose it except in furtherance of the parties’ potential business relationship.
   24
              H.     Initial Relationship In The Fall of 2017
   25
              54.    Following Friedman’s execution of the Confidentiality Agreement on
   26
        behalf of himself and of Qi Jian Funds, Dr. Berlin and EyeLight began disclosing
   27

   28
                                                   -9-

                                     FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 10 of 27 Page ID
                                 #:7057


 1   information to Friedman, including information of a confidential, proprietary or
 2   trade secret nature over the course of September and October 2017.
 3         55.      This information included, but was not limited, information relating to:
 4               a. The identities of EyeLight’s clinical physician researchers, scientific
 5                  advisors, and Key Opinion Leaders (“KOL’s”);
 6               b. The identities of potential investors;
 7               c. The identities of potential commercial partners such as MLase;
 8               d. business models, financial projections, and pricing;
 9               e. patent strategy and other intellectual property strategies;
10               f. clinical and regulatory strategy, including strategy with the U.S. FDA;

11               g. strategically important information regarding EyeLight’s options for

12                  sourcing or developing in-house the lasers and fiber optic supplies

13                  needed to perform ELT in the U.S. and Canada, including the identities

14
                    of various suppliers, the status of negotiations, pricing, timelines and
                    how they would impact EyeLight’s ability to enter the U.S. market and
15
                    compete, including competition with MLase;
16
                 h. competitively sensitive information regarding EyeLight’s negotiations
17
                    with MLase and EyeLight’s internal assessments of MLase’s strategies
18
                    and potential competitive plans; and
19
                 i. detailed timelines, plans, and strategic analysis of EyeLight’s effort to
20
                    obtain FDA approvals, including conducting clinical trials of ELT in
21
                    the U.S., and also including the identities of Key Opinion Leaders
22
                    (KOL’s), specific estimates of the numbers of patients that would be
23
                    required for the clinical trials, timelines, logistics and costs to generate
24
                    the patient data required for FDA approval, possible means and
25
                    strategies for shortening the timeline for FDA approval and the pro’s
26
                    and cons of same, and other related proprietary information.
27

28
                                                 - 10 -

                                    FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 11 of 27 Page ID
                                 #:7058


 1         56.      For example, Dr. Berlin provided to Friedman on August 31, 2017 an
 2   extensive “slide deck” found at Dkt. 34-8 shortly after Friedman signed the
 3   Confidentiality Agreement. In the slide deck, Dr. Berlin and EyeLight provided
 4   Friedman with comprehensive information regarding EyeLight’s business, which
 5   they never would have provided to him but for his signing the Confidentiality
 6   Agreement, including the following:
 7               a. Detailed scientific and medical background on glaucoma, the abnormal
 8                  trabecular meshwork that is the primary cause of the fluid outflow
 9                  resistance that creates elevated intraocular pressure (IOP), and
10                  identification of points in the meshwork where pathology can be

11                  bypassed;

12               b. Global and U.S. figures on the incidence of glaucoma and predicted

13                  growth;

14
                 c. A comparison of current treatments for glaucoma and an explanation of
                    why they are costly and often ineffective;
15
                 d. An explanation of Minimally Invasive Glaucoma Surgery (MIGS), a
16
                    comparison of current methods and devices and an overview of future
17
                    devices under development;
18
                 e. A detailed explanation of the ELT procedure and why it is safer and
19
                    more effective than existing treatments for the most common forms of
20
                    glaucoma;
21
                 f. Charts, marked “Confidential,” showing an analysis of data from
22
                    patients who have undergone ELT and demonstrating the efficacy of
23
                    the procedure as reflected in reduced post-operative IOP;
24
                 g. A chart, marked “Confidential,” comparing the efficacy of ELT to
25
                    competing treatments;
26
                 h. A detailed explanation of the equipment and supplies used for both
27
                    Generation 1 and Generations 2 & 3 ELT;
28
                                               - 11 -

                                   FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 12 of 27 Page ID
                                 #:7059


 1               i. A slide, marked “Confidential,” that provided an overview of
 2                  EyeLight’s FDA Regulatory Path including the identity of technologies
 3                  already approved by the FDA which could serve as a predicate for
 4                  EyeLight receiving FDA 510(k) approval, which would substantially
 5                  shorten the time for approval as compared to other regulatory paths;
 6               j. A slide, marked “Confidential,” providing an overview of the
 7                  Generation 1 and Generation 2 delivery systems and the market
 8                  potential that could be realized by implementation of the Generation 2
 9                  system;
10               k. A detailed explanation of how the Generations 2 & 3 procedures differ

11                  from and are superior to the Generation 1 approach;

12               l. An overview of EyeLight’s IP and Patent portfolio and pipeline and

13                  plans for additional IP;

14
                 m. The roster of EyeLight’s management team, project manager and
                    business advisors; and
15
                 n. Multiple slides identified as “Confidential,” that provided a step-by-
16
                    step financial, regulatory and business roadmap that EyeLight had
17
                    formulated to obtain regulatory approval for and commercialize ELT,
18
                    with corresponding planned investments required, for both Generation
19
                    1 and Generations 2 & 3 phases.
20
           57.      On September 1, 2017, Friedman characterized such information that
21
     Counter-Plaintiffs provided to him pursuant to the Confidentiality Agreement as
22
     involving “lots of work and thought.”
23
           58.      Friedman requested further information regarding virtually every aspect
24
     of EyeLight’s business and strategy on September 4, 2017 as follows:
25
           “Probably best for just the two of us to meet initially---questions from
26
           the power point on: relationship with german manufacturer, clinical
27
           results vs. glaukos et al, current eu clinical results and installations,
28
                                               - 12 -

                                   FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 13 of 27 Page ID
                                 #:7060


 1         510k or PMA pathways +labeling, time/expense for guided phase 2
 2         development (per the grant), data from concept of phase 2 guided
 3         product,    history    of    BD     with     Alcon   et   al,   company
 4         structure/contributors and funding. I am a marketing/BD type but have
 5         found (the hard way) that critical details are what makes and breaks
 6         the success of new technologies.”
 7         59.    Friedman specifically stressed the importance of having a high level of
 8   detail with respect to the requested categories of information and Counter-Plaintiffs
 9   provided the requested information.
10         60.    On September 6, 2017, Dr. Berlin and EyeLight also provided

11   Friedman with a lengthy, highly detailed draft grant proposal for his review and

12   comment. A true and copy of the draft grant is found at Dkt. 34-16 and incorporated

13   by reference herein.

14
           61.    The draft grant proposal contained extensive information regarding
     Generation 3 ELT technology and procedures. It also identified the physicians who
15
     were participating in the study.
16
           62.    Of particular note was a section of the draft proposal entitled “Detailed
17
     Research Plan and Milestones.”          This section provided a detailed plan for
18
     researching and testing the Generation 3 technology.             It included detailed
19
     information on project costs for each step.
20
           63.    The draft grant proposal gave Friedman a complete roadmap for testing
21
     the next generation of ELT technology. This was information that Dr. Berlin and
22
     EyeLight, and their colleagues, had spent considerable time and effort developing.
23
     It would not have been revealed to Friedman had he not signed the Confidentiality
24
     Agreement.
25
           64.    Illustrating the degree of Friedman’s involvement with EyeLight, and
26
     the trust and confidence that Dr. Berlin and EyeLight reposed in him, on his own
27

28
                                               - 13 -

                                 FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 14 of 27 Page ID
                                 #:7061


 1   initiative, Friedman suggested on September 28, 2017 that he identify himself to
 2   outside parties as EyeLight’s Chief Executive Officer and began to do so.
 3         65.    Dr. Berlin and EyeLight allowed Friedman to hold himself out as CEO
 4   based on Friedman’s advice that it would give EyeLight credibility with prospective
 5   investors.
 6         66.    After he signed the Confidentiality Agreement, Friedman was also
 7   privy to Dr. Berlin’s “Business Notes” dated October 12, 2017. These were
 8   provided to Friedman in confidence. The Business Notes set forth Dr. Berlin’s
 9   confidential comments as to EyeLight’s business, including comments relating to
10   MLase. A true and correct copy of these Business Notes are located at Dkt. 34-9

11   and incorporated by reference herein.

12         67.    The Business Notes also identified key, elite ophthalmologist

13   specialists who were considered to be KOL’s and whose endorsement of ELT was

14
     critical to developing the market for the procedure. The KOL’s discussed in Dr.
     Berlin’s Business Notes include names of specific KOL’s with whom Dr. Berlin had
15
     been nurturing relationships for years in advance.
16
           68.    Prior to signing the Confidentiality Agreement and working with Dr.
17
     Berlin and EyeLight, Friedman was not aware of these KOL’s.
18
           69.    During this initial relationship in 2017, Dr. Berlin introduced Friedman
19
     to MLase’s principals.
20
           70.    Friedman proposed that he be compensated for his work primarily in
21
     stock of EyeLight. These terms were the subject of on-going discussions during the
22
     period that he worked with Dr. Berlin and EyeLight in September and October
23
     2017, as well as when he returned for his second round with Dr. Berlin and
24
     EyeLight in 2018 as referenced below.
25
           71.    By the end of October 2017, Friedman, Dr. Berlin and EyeLight were
26
     unable to reach an agreement. Their initial relationship had come to close.
27

28
                                              - 14 -

                                 FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 15 of 27 Page ID
                                 #:7062


 1

 2

 3         I.      Friedman’s Late October 2017 Misrepresentations
 4         72.     On October 27, 2017, Friedman emailed Dr. Berlin, assuring him “I
 5   care about my friends/associates, totally, and have never been anything except
 6   totally loyal.”
 7         73.     On October 31, 2017, Dr. Berlin emailed Friedman asking him to
 8   delete or return all of the confidential information Friedman had been provided and
 9   requested that Friedman not “meet, contact or speak to MLase.”
10         74.     In response, Friedman represented that same day to Dr. Berlin and

11   EyeLight, “No worries -- have deleted all emails and files re: your project. Assume

12   you all have done the same with my work product.” A true and correct copy of this

13   exchange is attached at Dkt. 171 at 4 and incorporated by reference herein.

14
           75.     Friedman’s October 31, 2017 assertion that he had “deleted all emails
     and files re: your project” was, unbeknownst to Dr. Berlin and EyeLight until after
15
     the filing of their original counterclaims on July 3, 2019, a lie intended to allow him
16
     to retain Dr. Berlin and EyeLight’s property and which caused Dr. Berlin and
17
     EyeLight to take no further action with respect to the materials Friedman had
18
     received to date;
19
           76.     Had Friedman not lied to Dr. Berlin on October 31, 2017 and instead
20
     been truthful, Dr. Berlin and EyeLight would not have provided him the information
21
     they did after October 31, 2017 and/or further educated Friedman.
22
           77.     Friedman knew that his October 31, 2017 representation to Dr. Berlin
23
     and EyeLight was false.
24
           78.     Friedman intended for Dr. Berlin and EyeLight to rely on that
25
     misrepresentation and allow him to retain the property he claimed to have deleted.
26

27

28
                                              - 15 -

                                 FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 16 of 27 Page ID
                                 #:7063


 1             79.   Indeed, after Dr. Berlin and EyeLight forwarded him additional
 2   information starting on or about February 2, 2018 as referenced below, he did not
 3   correct his October 31, 2017 misrepresentation to Dr. Berlin and EyeLight.
 4             J.     Second Relationship in 2018
 5             80.   In late 2017, EyeLight’s Chief Technical Officer, Michael Matallana,
 6   died. He had been involved in EyeLight’s efforts to build its own excimer lasers.
 7             81.   Dr. Patrick Hodara, who had brought Friedman to Dr. Berlin and
 8   EyeLight initially, persuaded Dr. Berlin to again reach out to Friedman.            On
 9   February 2, 2018, Dr. Berlin sent Friedman an email labeled “CONFIDENTIAL”
10   with, among other things, an updated slide deck. A true and correct copy of this

11   email and its attachments is found at Dkt. 99-18 and incorporated by reference

12   herein. The accompanying spreadsheets included, among other things, detailed

13   schedules and the associated projected costs for developing EyeLight’s own excimer

14
     lasers.
               82.   On February 23, 2018, Dr. Berlin provided Friedman with another
15
     updated version of EyeLight’s slide deck. A true and correct copy of this deck is
16
     found at Dkt. 99-22 and incorporated by reference herein.
17
               83.   Dr. Berlin and EyeLight’s Advisory Board discussed with Friedman a
18
     potential framework and terms for a transaction with MLase to obtain lasers from
19
     MLase.
20
               84.   On or about March 6, 2018, Friedman traveled to Munich, Germany
21
     and personally met with the key representatives of MLase on EyeLight’s behalf.
22
     Friedman subsequently reported to Berlin and the EyeLight Advisory Board on the
23
     visit and emphasized the confidential nature of this discussion and his report,
24
     instructing “not to send to anyone please.” He was critical of MLase’s history and
25
     prospects in that report.
26
               85.   On March 7, 2018, Friedman estimated that EyeLight was 75-80%
27
     complete on buying MLase for a reasonable price.
28
                                               - 16 -

                                   FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 17 of 27 Page ID
                                 #:7064


 1            86.   Dr. Berlin, EyeLight, EyeLight’s Advisory Board and Friedman then
 2   began working on a draft term sheet.
 3            87.   On or about April 6, 2018, Friedman and a member of EyeLight’s
 4   Advisory Board traveled to Germany to again meet with MLase’s representatives
 5   there. Negotiations further ensued over the coming weeks with EyeLight and MLase
 6   exchanging proposals.
 7            88.   On May 9, 2018, the day before a planned board meeting to evaluate
 8   MLase’s latest proposal, Dr. Berlin asked Friedman to prepare detailed materials on
 9   a variety of topics.
10            89.   Friedman then cancelled a dinner with Dr. Berlin planned for that same

11   night, telling Dr. Berlin the reason for cancellation was to enable him to have time

12   to prepare the documents that Dr. Berlin had requested Friedman to present at the

13   board meeting scheduled for the morning of May 10, 2018.

14
              90.   EyeLight’s Board convened at the planned meeting time on May 10,
     2018. Friedman did not attend.
15
              91.   By May 10, 2018, it was apparent that this phase of Friedman’s work
16
     with Dr. Berlin and EyeLight had come to a close.
17
              92.   In late June 2018, they separated following some separate work on the
18
     sale of certain patents. That work and those patents are not the subject of this
19
     action.
20
              K.    Friedman Then Immediately Forms ELT Sight
21
              93.   After the second relationship in 2018 ended, on June 30, 2018,
22
     Friedman formed a new company, Glokoma, Inc., which he later renamed ELT
23
     Sight.
24
              94.   Around this time, Friedman had reached out to representatives of
25
     MLase regarding a collaboration with this new company.
26

27

28
                                              - 17 -

                                  FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 18 of 27 Page ID
                                 #:7065


 1         95.    Friedman proposed no later than September 2018 that MLase transfer
 2   its ELT business assets to Glakoma and, among other things, Friedman and MLase
 3   would each hold 50% equity interests in this new company.
 4         96.    Around this same time, unaware of Friedman’s discussions with
 5   MLase, Dr. Berlin again reached out to MLase. MLase reported this to Friedman.
 6         97.    Knowing that his actions with MLase were wrong, Friedman advised
 7   MLase’s Chief Executive Officer, Johannes Junger, on or about September 16, 2018
 8   to mislead Dr. Berlin by telling Mr. Junger to advise Dr. Berlin that “MLase
 9   partners aren’t currently sure of direction.”
10         98.    Mr. Junger then proceeded to suggest to Dr. Berlin that a transaction

11   between EyeLight and MLase was still possible and, as directed by Friedman, did

12   not disclose the Friedman/MLase plans to Dr. Berlin.

13         99.    Friedman and MLase then proceeded as partners in ELT Sight as

14
     described above with Dr. Berlin purposefully kept unaware of this effort by
     Friedman.
15
           100. Meanwhile, in addition to directing MLase to mislead Dr. Berlin,
16
     Friedman used a combination of deception and non-disclosure agreements to
17
     covertly advance the interests of ELT Sight.
18
           101. For example, during the time Friedman was working as an EyeLight
19
     representative, nominally its “CEO”, Dr. Berlin and EyeLight had introduced
20
     Friedman to a specific European Key Opinion Leader (KOL), one of the leading
21
     European ophthalmologists whom Dr. Berlin had personally trained in ELT surgery,
22
     and shared with Friedman a confidential report on ELT drafted by that
23
     ophthalmologist.
24
           102. On or about May 23, 2019, this KOL ophthalmologist contacted Dr.
25
     Berlin, and stated specifically that he had wanted to tell this news to Dr. Berlin far
26
     earlier but could not due to a non-disclosure agreement he had signed with ELT
27
     Sight which precluded him from speaking. Because the ELT Sight website “went
28
                                               - 18 -

                                  FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 19 of 27 Page ID
                                 #:7066


 1   live”, he could now speak. He reported to Dr. Berlin that he had been contacted by
 2   an MLase representative on behalf of ELT Sight months earlier and offered a
 3   contract to work representing ELT Sight. According to this ophthalmologist, he was
 4   led to believe that ELT Sight was EyeLight and he agreed to work with them
 5   because he was confused and led to believe that ELT Sight was Dr. Berlin’s
 6   company. He subsequently learned otherwise, but could not tell this to Dr. Berlin
 7   until the ELT Sight website went public.
 8         103. ELT Sight’s website subsequently identified Friedman as ELT Sight’s
 9   Chief Executive Officer and a number of MLase’s representatives as the
10   Management Team. All such representatives were previously officers, directors or

11   employees of MLase.

12         104. On May 24, 2019, Dr. Berlin and EyeLight, through their counsel, sent

13   correspondence to Friedman demanding, among other things, and others notifying

14
     them that the ELT Sight demanding, among other things, that they cease and desist
     their conduct and return any and all confidential information in their possession.
15
           105. Friedman and ELT Sight refused.
16
           106. Friedman and ELT Sight then commenced this lawsuit, and their June
17
     25, 2019 complaint seeks a declaration that Friedman did not breach the
18
     Confidentiality Agreement.
19
           107. Only later, on or about September 9, 2020, did Friedman and ELT
20
     Sight submit a “Document Log” found at Dkt. 173 and incorporated by reference
21
     herein identifying (apart from a number of documents not relevant to this dispute) a
22
     large number of improperly retained materials which Friedman failed to return or
23
     destroy in breach of the Confidentiality Agreement and the vast majority of which
24
     he obtained from Dr. Berlin and EyeLight after October 31, 2017.
25
           108. Friedman improperly used Dr. Berlin and EyeLight’s trade secrets,
26
     confidential and proprietary information and other information in his dealings with
27
     MLase after May 10, 2019, in the creation of ELT Sight and in the course of ELT
28
                                              - 19 -

                                  FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 20 of 27 Page ID
                                 #:7067


 1   Sight’s business, including, but not limited to, furthering ELT Sight’s acquisition
 2   prospects and soliciting acquisition representatives about whom Friedman
 3   previously learned trade secret and confidential and proprietary information.
 4         109. Dr. Berlin and EyeLight have been irreparably harmed by Friedman
 5   and ELT Sight’s conduct as set forth herein. They also lack an adequate remedy at
 6   law for purposes of obtaining complete relief, and the balance of hardships are in
 7   their favor and the issuance of a permanent injunction is in the public interest.
 8         COUNT I – VIOLATION OF DEFEND TRADE SECRETS ACT
 9         110. Dr. Berlin and EyeLight re-allege and incorporate by reference the
10   allegations contained in paragraphs 1 through 71 and paragraphs 80 through 109
11   above as though fully set forth herein.
12         111. Counter-Defendants’ misconduct has violated and continues to violate
13   the Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq. (“DTSA”).
14         112. Dr. Berlin and EyeLight disclosed information to Friedman, which
15   information is now in the possession ELT Sight due to Friedman’s status as its CEO,
16   that constitute trade secrets pursuant to the DTSA.
17         113. Dr. Berlin and EyeLight’s trade secrets relate to products and services
18   used in, or intended for use in, interstate or foreign commerce.
19         114. Dr. Berlin and EyeLight’s trade secrets have actual and potential
20   economic value by virtue of not being known to competitors and others who can
21   obtain economic value from their disclosure or use.
22         115. The trade secrets provide Counter-Defendants with an unfair
23   competitive advantage in that they will compete knowing all of the inside
24   information to which Friedman had access during his time with EyeLight, including
25   without limitation certain information regarding EyeLight’s business plan, patent
26   strategy, regulatory strategy, potential investors, business partners, scientific
27   advisors, and other forms of trade secret information described herein. Some of this
28   information relates directly to EyeLight’s strategy for competing with MLase and/or
                                               - 20 -

                                  FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 21 of 27 Page ID
                                 #:7068


 1   to attempt to negotiate a purchase or other business arrangement with MLase which
 2   Friedman.
 3          116. Dr. Berlin and EyeLight’s trade secrets provide them with a
 4   competitive advantage in the effort to commercialize ELT and its related
 5   technology.
 6          117. Dr. Berlin and EyeLight developed their trade secrets through
 7   substantial expenditures of significant resources over many years.
 8          118. Dr. Berlin and EyeLight made reasonable efforts to maintain the
 9   confidentiality of their trade secrets.
10          119. Through        the    conduct       alleged   herein,   Counter-Defendants

11   misappropriated Dr. Berlin and EyeLight’s trade secrets.

12          120. Counter-Defendants acquired Dr. Berlin and EyeLight’s trade secrets

13   by improper means and under circumstances giving rise to a duty to maintain the

14
     information’s secrecy.
            121.   Counter-Defendants have used and disclosed the trade secrets without
15
     Dr. Berlin and EyeLight’s consent.
16
            122. Dr. Berlin and EyeLight have been damaged by Counter-Defendants’
17
     violations of the DTSA.
18
            123. Counter-Defendants have been notified of Dr. Berlin and EyeLight’s
19
     claims of trade secret misappropriation, but have not agreed to cease or desist in the
20
     use of it.
21
            124. Counter-Defendants have been unjustly enriched by and through their
22
     misappropriation of Dr. Berlin and EyeLight’s trade secret information.
23
            125. Counter-Defendants’ acts of misappropriation were and are willful and
24
     malicious.
25

26

27

28
                                                 - 21 -

                                   FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 22 of 27 Page ID
                                 #:7069


 1           COUNT II - MISAPPROPRIATION OF TRADE SECRETS UNDER
 2                CALIFORNIA UNIFORM TRADE SECRETS ACT

 3         126. Dr. Berlin and EyeLight re-allege and incorporate by reference the
 4   allegations contained in paragraphs 1 through 71 and paragraphs 80 through 109
 5   above as though fully set forth herein.
 6         127. Counter-Defendants’ misconduct as alleged herein has violated and
 7   continues to violate the California Uniform Trade Secrets Act, Cal. Civ. Code §
 8   3426 et seq. (“CUTSA”).
 9         128. Certain information disclosed to Counter-Defendants Friedman and Qi
10   Jian Funds, and which is now in the possession ELT Sight due to Friedman’s status
11   as its CEO, constitute trade secrets pursuant to the CUTSA.
12         129. Dr. Berlin and EyeLight’s trade secrets have actual and potential
13   economic value by virtue of not being known to competitors and others who can

14   obtain economic value from their disclosure or use.

15         130. The trade secrets provide Counter-Defendants with an unfair

16
     competitive advantage in that they will compete knowing all of the inside
     information to which Friedman had access during his time with EyeLight, including
17
     without limitation certain information regarding EyeLight’s business plan, patent
18
     strategy, regulatory strategy, potential investors, business partners, scientific
19
     advisors, and other forms of trade secret information described herein. Some of this
20
     information relates directly to EyeLight’s strategy for competing with MLase and/or
21
     to attempt to negotiate a purchase or other business arrangement with MLase.
22
           131. Dr. Berlin and EyeLight’s trade secrets provide them with a
23
     competitive advantage in the effort to commercialize ELT and its related
24
     technology.
25
           132. Dr. Berlin and EyeLight developed their trade secrets through
26
     substantial expenditures of significant resources over many years.
27

28
                                               - 22 -

                                 FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 23 of 27 Page ID
                                 #:7070


 1          133. Dr. Berlin and EyeLight made reasonable efforts to maintain the
 2   confidentiality of their trade secrets.
 3          134. Through        the    conduct       alleged   herein,   Counter-Defendants
 4   misappropriated Dr. Berlin and EyeLight’s trade secrets.
 5          135. Counter-Defendants acquired Dr. Berlin and EyeLight’s trade secrets
 6   by improper means and under circumstances giving rise to a duty to maintain the
 7   information’s secrecy.
 8          136.   Counter-Defendants have used and disclosed the trade secrets without
 9   Dr. Berlin and EyeLight’s consent.
10          137. Dr. Berlin and EyeLight have been damaged by Counter-Defendants’

11   violations of CUTSA.

12          138. Counter-Defendants have been notified of Dr. Berlin and EyeLight’s

13   claims of trade secret misappropriation, but have not agreed to cease or desist in the

14
     use of it.
            139. Counter-Defendants have been unjustly enriched by and through their
15
     misappropriation of Dr. Berlin and EyeLight’s trade secret information.
16
            140. Counter-Defendants acts of misappropriation were and are willful and
17
     malicious.
18
                     COUNT III - BREACH OF CONFIDENTIALITY
19
                     AGREEMENT (AGAINST FRIEDMAN ONLY)
20
            141. Dr. Berlin and EyeLight re-allege and incorporate by reference the
21
     allegations contained in paragraphs 1 through 71 and paragraphs 80 through 109
22
     above as though fully set forth herein.
23
            142. Friedman breached the Confidentiality Agreement by improperly using,
24
     disclosing, and misappropriating “Confidential Information” as defined in the
25
     Confidentiality Agreement for purposes other than permitted by the Confidentiality
26
     Agreement.
27

28
                                                 - 23 -

                                   FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 24 of 27 Page ID
                                 #:7071


 1         143. Friedman breached the Confidentiality Agreement by failing to return
 2   and/or destroy “Confidential Information” as defined in the Confidentiality
 3   Agreement.
 4         144. Friedman’s breaches were a substantial factor in causing Dr. Berlin and
 5   EyeLight’s harms.
 6         145. Dr. Berlin and EyeLight have satisfied any and all conditions precedent
 7   to this claim and did all, or substantially all, of the things required of them by the
 8   Confidentiality Agreement.
 9    COUNT IV - FINANCIAL ELDER ABUSE (AGAINST FRIEDMAN ONLY)
10         146. Dr. Berlin realleges and incorporates by reference the allegations

11   contained in paragraphs 1 through 109 above as though fully set forth herein.

12         147. Dr. Berlin was over sixty-five years of age at the time the events

13   alleged herein took place.

14
           148. Friedman has engaged in financial elder abuse pursuant to Section
     15610.30 of the California Welfare and Institutions Code.
15
           149. After October 31, 2017 and February 2, 2018, Friedman wrongfully
16
     and intentionally deprived Dr. Berlin in rights to personal property.
17
           150. Friedman is engaged in a wrongful use of such property.
18
           151. Friedman knew that his conduct was likely to be harmful to Dr. Berlin.
19
           152. Between October 31, 2017 and his second relationship with Dr. Berlin
20
     and EyeLight commencing on or about February 2, 2018, Friedman did not form
21
     ELT Sight or its predecessor.
22
           153. But for his fraudulently induced second relationship in 2018 with Dr.
23
     Berlin and EyeLight, Friedman would not have formed ELT Sight and ELT Sight
24
     would not be competing with Dr. Berlin and Eye Light for KOL’s, investors and
25
     commercial or acquisition partners in the United States.
26
           154. Friedman engaged in recklessness, oppression, fraud, or malice in the
27
     commission of the abuse.
28
                                              - 24 -

                                  FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 25 of 27 Page ID
                                 #:7072


 1            COUNT V – VIOLATION OF CALIFORNIA PENAL CODE §496
 2         207. Dr. Berlin and EyeLight reallege and incorporate by reference the
 3   allegations contained in paragraphs 1 through 109 above as though fully set forth
 4   herein.
 5         208. After October 31, 2017 and February 2, 2018 Friedman took and
 6   received property, labor and service from Dr. Berlin and EyeLight knowingly and
 7   designedly obtained by his theft as prohibited in California Penal Code §484(a)
 8   (which includes the use of false representations and false pretenses).
 9         209. ELT sight has also received such property, labor and service knowing
10   that such items had been obtained in a manner constituting theft, false

11   representations and false pretenses as set forth above.

12         210. Between October 31, 2017 and his second relationship with Dr. Berlin

13   and EyeLight commencing on or about February 2, 2018, Friedman did not form

14
     ELT Sight or its predecessor.
           211. But for his fraudulently induced second relationship in 2018 with Dr.
15
     Berlin and EyeLight, Friedman would not have formed ELT Sight and ELT Sight
16
     would not be competing with Dr. Berlin and EyeLight for KOL’s, investors and
17
     commercial or acquisition partners in the United States.
18
           212. Dr. Berlin and EyeLight have been damaged by Counter-Defendants’
19
     violation of California Penal Code §496, and are entitled to treble damages, the
20
     costs of suit, and attorneys’ fees under § 496(c).
21
                                     PRAYER FOR RELIEF
22
           WHEREFORE, Dr. Berlin and EyeLight, Inc. respectfully request the entry of
23
     judgment in their favor and against Counter-Defendants Elliot Friedman and ELT
24
     Sight, Inc., and the following relief:
25
         1.     Compensatory damages in an amount to be proven at trial;
26

27

28
                                               - 25 -

                                  FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 26 of 27 Page ID
                                 #:7073


 1       2.   Restitution in the amount of the value of Friedman’s interests in ELT
 2            Sight, in whole or in part, and the value of the information taken from Dr.
 3            Berlin and EyeLight, in amount to be proven at trial;
 4       3.   The imposition of a constructive trust on Elliot Friedman’s interests in
 5            ELT Sight, in whole or in part, and the remaining equity interests in ELT
 6            Sight;
 7       4.   Punitive or exemplary damages;
 8       5.   Treble damages pursuant to Cal. Pen. Code § 496(c);
 9       6.   The entry of a permanent injunction enjoining Friedman and ELT Sight
10            from any and all actions and efforts which, in whole or in part, are derived

11            from Friedman’s 2018 relationship with Dr. Berlin and Eye Light;

12       7.   Pre-judgment and post- judgment interest as applicable;

13       8.   Payment of Dr. Berlin and EyeLight’s attorney’s fees, costs, and

14
              disbursements;
         9.   Such further relief deemed just and equitable by the Court.
15

16
                               DEMAND FOR JURY TRIAL
17
           In accordance with Federal Rule of Civil Procedure 38(b), Dr. Berlin and
18
     EyeLight demand a trial by jury on all issues so triable.
19

20   Dated: February 2, 2021
21

22
                                      LEONARDMEYER LLP
23                                    Derek J. Meyer (State Bar No. 278346)
                                      10250 Constellation Blvd., 14th Floor
24
                                      Los Angeles, CA 90067
25                                    Tel: (310) 220-0331
                                      rmeyer@leonardmeyerllp.com
26

27                                   Counsel for Counter-Plaintiffs
                                     Michael S. Berlin, M.D. and EyeLight, Inc.
28
                                              - 26 -

                                 FIRST AMENDED COUNTERCLAIM
Case 2:19-cv-05545-JAK-RAO Document 200 Filed 02/02/21 Page 27 of 27 Page ID
                                 #:7074


 1                             CERTIFICATE OF SERVICE
 2
           I am over the age of 18 and not a party to the within action; I am employed
 3
     by LeonardMeyer LLP in the County of Los Angeles, California at 10250
 4
     Constellation Blvd., 14th Floor, Los Angeles, CA 90067.
 5
           On February 2, 2021, I served the foregoing document(s) described as:
 6
     FIRST AMENDED COUNTERCLAIM
 7

 8   on the interested parties in this action by:
 9   [X]   By CM/ECF: I hereby certify that on this date, I electronically filed the
10   foregoing with the Clerk of the Court using the CM/ECF system which will send
11   notification of such filing to the email addresses denoted on the Electronic Mail
12   notice list, and I hereby certify that I have mailed the foregoing document or paper
13   via the United States Postal Service to the non-CM/ECF participants (if any)
14   indicated on the Manual Notice list.
15   [X]   (Federal) I declare under penalty of perjury under the laws of the State of
16   California and under the laws of the United States of America that the above is true
17   and correct.
18

19
           Executed on February 2, 2021, at Los Angeles, California.
20
21
                                                /s/ Derek J. Meyer
22
                                                Derek J. Meyer
23

24

25

26

27

28
                                                -1-

                                      CERTIFICATE OF SERVICE
